Citation Nr: 1123622	
Decision Date: 06/22/11    Archive Date: 06/28/11

DOCKET NO.  08-26 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for coronary artery disease, status post coronary bypass grafting and pacemaker implantation, to include as secondary to service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a neck disability.

3.  Entitlement to service connection for a headache disability, to include as secondary to service-connected PTSD.

4.  Entitlement to service connection for peripheral neuropathy of the hands, to include as due to herbicide exposure.  

5.  Entitlement to service connection for peripheral neuropathy of the feet, to include as due to herbicide exposure.

6.  Entitlement to service connection for a right knee disability.

7.  Entitlement to service connection for a left knee disability.

8.  Entitlement to service connection for temporomandibular joint dysfunction (TMJ) and bruxism, to include as secondary to service-connected PTSD.

9.  Entitlement to service connection for a skin disability, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Veterans of the Vietnam War, Inc.


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel


INTRODUCTION

The Veteran served on active duty from June 1964 to June 1970, to include service in Vietnam.

This appeal to the Board of Veterans' Appeals (Board) arose from a March 2008 rating decision in which the RO, inter alia, denied service connection for a skin condition, TMJ and bruxism, a right knee condition, a left knee condition, peripheral neuropathy of the bilateral hands, peripheral neuropathy of the bilateral feet, headaches, a neck condition, and coronary artery disease, status post coronary bypass grafting and pacemaker implantation.  In March 2008, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in July 2008, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in August 2008.

In a September 2009 rating decision, the RO granted service connection for hearing loss, representing a full grant of that benefit sought.

In response to the Veteran's request for a Board hearing, a January 2010 letter informed him that a Board video-conference hearing was scheduled for February 2010.  Although the hearing notification was not returned by the U.S. Postal Service as undeliverable, the Veteran failed to report for the scheduled hearing, and has not requested rescheduling of the hearing.  As such, his hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2009).


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim on appeal have been accomplished.

2.  Coronary artery disease was first diagnosed many years after the Veteran's discharge from service, and there is no competent evidence or opinion of a medical relationship between any such current disability and the Veteran's military service or service-connected disability.

3.  While the Veteran has complained of neck pain, there is no competent medical evidence that the Veteran currently has a neck disability; and there is no medical evidence or opinion of a medical nexus between a claimed neck disability and the Veteran's military service.

4.  While the Veteran has complained of headaches, there is no competent medical evidence that the Veteran currently has a headache disability.

5.  While the Veteran has stated that he has peripheral neuropathy of the hands, there is no competent medical evidence that the Veteran currently has peripheral neuropathy of the hands.
6.  While the Veteran has stated that he has peripheral neuropathy of the feet, there is no competent medical evidence that the Veteran currently has peripheral neuropathy of the feet.

7.  While the Veteran has complained of left knee pain, there is no competent medical evidence that the Veteran currently has a left knee disability.

8.  While the Veteran has complained of right knee pain, there is no competent medical evidence that the Veteran currently has a right knee disability.  

9.  While the Veteran has stated that he has TMJ and bruxism, there is no competent medical evidence that the Veteran currently has TMJ and bruxism.

10.  While the Veteran has complained of pimples of the nose and mouth, there is no competent medical evidence that the Veteran currently has a skin disability.  

CONCLUSIONS OF LAW

1.  The criteria for service connection for coronary artery disease, status post coronary bypass grafting and pacemaker implantation, to include as secondary to service-connected PTSD, are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2010).

2.  The criteria for service connection for a neck disability are not met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).

3.  The criteria for service connection for a headache disability, to include as secondary to service-connected PTSD, are not met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2010).

4.  The criteria for service connection for peripheral neuropathy of the hands, to include as due to herbicide exposure, are not met.  38 U.S.C.A. §§ 1101, 1110,1116, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).

5.  The criteria for service connection for peripheral neuropathy of the feet, to include as due to herbicide exposure, are not met.  38 U.S.C.A. §§ 1101, 1110, 1116, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).

6.  The criteria for service connection for a right knee disability are not met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).

7.  The criteria for service connection for a left knee disability are not met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).

8.  The criteria for service connection for TMJ and bruxism, to include as secondary to service-connected PTSD, are not met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2010).

9.  The criteria for service connection for a skin disability, to include as due to herbicide exposure, are not met.  38 U.S.C.A. §§ 1101, 1110, 1116, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claims, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claims; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claims, in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, in a June 2007 pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the claims for service connection, what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA; this letter also provided the Veteran with general information pertaining to VA's  assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  The March 2008 rating decision reflects the initial adjudication of the claims after issuance of this letter.  Hence, the June 2007 letter-which meets the content of notice requirements described in Dingess/Hartman and Pelegrini-also meets the VCAA's timing of notice requirement.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters on appeal.  Pertinent medical evidence associated with the claims file consists of service, VA, and private treatment records.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran, and by his representative, on his behalf.  The Board also finds that no additional RO action to further develop the record in connection with any claim on appeal, prior to appellate consideration, is warranted.  

The Board notes that the RO obtained all of the Veteran's identified private treatment records with the exception of those from S.C.  However, the RO requested these records from Dr. C twice, with no response.  Although there does not appear to be any explicit notice of this to the Veteran, the RO did identify the doctors from whom records were received (see September 2009 Supplemental SOC (SSOC)), thus putting him on notice that records from Dr. C had not been received.  As, the June 2007 letter referenced invited the Veteran to send in  noted above, the Therefore, the Board finds that all due process requirements have been met, to the extent possible, with respect to requesting records, and that no further RO action in this regard is required.

The Board also acknowledges the request of the Veteran that he be scheduled for a VA examinations in connection with his claims.  However, as explained in more detail below, with regard to each claim for service connection other than the claim involving coronary artery disease, there is no medical evidence whatsoever to support the Veteran's contention that, fundamentally, he has any disability for which service connection is sought (none of which can be established on the basis of lay assertions, alone).  Moreover, with regard to coronary artery disease, there is no medical evidence that the disability is related to service or to any service-connected disability.  As the current record does not reflect even a prima facie claim for service connection for any of the claimed disabilities, VA has no obligation to arrange for an examination or to obtain a medical opinion commenting upon the etiology of the claimed disability.  See 38 U.S.C.A. § 5103A(d); Wells v. Principi, 326 F. 3d. 1381, 1384 (Fed. Cir. 2003).  See also Duenas v. Principi, 18 Vet. App. 512 (2004) (per curium).

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO, the Veteran has been notified and made aware of the evidence needed to substantiate the claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with any of the claims.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters on appeal, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Legal Authority

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Under 38 C.F.R. § 3.310(a), service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury.  That regulation permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  [Parenthetically, the Board notes that, effective October 10, 2006, VA amended 38 C.F.R. § 3.310 with regard to the requirements for establishing secondary service connection on an aggravation basis.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).  However, given the basis of the denial of claims in which secondary serviced connection is alleged,  as explained below, any further discussion of the amendment is unnecessary.]

Service connection may be presumed, for certain chronic diseases, such as cardiovascular-renal disease, which develop to a compensable degree (10 percent for cardiovascular-renal disease) within a prescribed period after discharge from service (one year for cardiovascular-renal disease), although there is no evidence of such disease during the period of service.  This presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Also, while the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree.  38 C.F.R. § 3.307(c).

Absent affirmative evidence to the contrary, there is now a presumption of exposure to herbicides (to include Agent Orange) for all Veterans who served in Vietnam during the Vietnam Era.  See 38 U.S.C.A. § 1116(f) and 38 C.F.R. §3.307(a)(6)(iii).

If a veteran was exposed to a herbicide agent (to include Agent Orange) during active service, certain identified diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  VA has determined that there is no positive association between exposure to herbicides and any other condition for which it has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); see also 61 Fed. Reg. 57586-57589 (1996).

Notwithstanding the presumption, service connection for a disability claimed as due to exposure to Agent Orange may be established by showing that a disorder resulting in disability or death was in fact causally linked to such exposure.  See Brock v. Brown, 10 Vet. App. 155, 162-64 (1997); Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994), citing 38 U.S.C.A. § 1113(b) and 1116 and 38 C.F.R. § 3.303.

Considering the pertinent evidence in light of the governing legal authority, the Board finds that each claim for service connection must be denied.

III.  Background and Analysis

A June 1963 service treatment record shows the Veteran had an abrasion of the right knee.

A December 1963 service record shows that the Veteran complained of pain in the medical compartment of his left knee.

A March 1964 service examination report shows that the Veteran's head, mouth and throat, upper extremities, lower extremities, skin, spine, and heart were normal.  His dental examination showed two missing teeth and one restorable tooth.

A March 1965 service treatment record indicates that the Veteran complained of left knee pain and was prescribed a whirlpool.

In a July 1967 Report of Medical History, the Veteran denied a history of swollen or painful joints, frequent or severe headache, severe tooth or gum trouble, pain or pressure in his chest, arthritis, bone or joint deformity, trick or locked knee, foot trouble, or neuritis.

A June 1970 separation examination report shows that the Veteran's head, mouth and throat, heart, upper extremities, feet, lower extremities, spine, and skin were normal.  His dental examination revealed four missing teeth and one restorable tooth.  His summary of defects and diagnoses included dental caries, defective vision, and high frequency hearing loss of the left ear.  No other disabilities were noted.

Private treatment records dated beginning in March 2005 show the Veteran was diagnosed with and treated for coronary artery disease.

A February 2006 private treatment record shows a prior medical history of a quadruple bypass in 1995.

A September 2006 private treatment record shows that the Veteran complained of neck pain that he thought might be related to an old football injury.  He also complained of knee pain.  The diagnosis was chronic left neck pain, suspect osteoarthritis.

A February 2007 private record shows that the Veteran indicated that he used to get headaches two or three times per year.  He now got them more frequently.

On his March 2007 claim, the Veteran indicated that his headaches began in November 1962, his grinding of teeth and TMJ began in 1963, his neck pain began in 1967, his neuropathy of the hands and feet began in 2001, his heart problems began in 2001, and his knee problems began in 2004.

In a June 2007 written statement, the Veteran indicated that his exposure to Agent Orange caused his neck condition, neuropathy of the hands and feet, heart condition, and skin condition.  He stated that he did not seek help for a long time due to his distrust of those giving treatment to Vietnam veterans.

In an August 2008 written statement, the Veteran indicated that his skin condition was due to exposure to Agent Orange.  It was currently being treated at the VA facility in Newington.  He also contended that his TMJ, headaches, and heart condition were secondary to PTSD.  He was also treated for this at the VA facility in Newington.  He stated that his knees were due to service when he repaired aircraft.  His peripheral neuropathy was due to exposure to Agent Orange and was a precursor to diabetes, with which he had not yet been diagnosed.  He contended that his neck condition was from having to jump out of aircraft.  He was unable to turn his neck properly.

A. Coronary Artery Disease

Turning first to the claim for service connection for coronary artery disease, the Board points out that, while the evidence reflects treatment and diagnosis of coronary artery disease, there is competent evidence whatsoever to support a finding that any such current  the evidence of records reflects treatment  Board acknowledges, at the outset, that as the Veteran had Viet

To the extent that the Veteran contends that his coronary artery disease is the result of his exposure to Agent Orange, the Board notes that, as the Veteran is a Vietnam veteran during the Vietnam Era, his in-service exposure to herbicides, to include Agent Orange, is presumed.  However, this disability is not one that is subject to presumptive service connection on the basis of Agent Orange.  As such, this theory of entitlement is not available to the Veteran.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e).

The Veteran's service treatment records reflect no evidence of any complaints, findings or diagnosis of coronary artery disease or any symptom associated with the heart.  The evidence, which includes private treatment records and the Veteran's own statements, reflects that he was first diagnosed with and treated for this disorder in 1995, more than twenty years after separation from service.  As such, presumptive service connection on the basis that the disability was manifest to a compensable degree within one year of separation is not warranted.  38 C.F.R. §§ 3.307, 3.309(a).  

Further, with regard to whether the Veteran's diagnosed coronary artery disease is otherwise medically-related to service or to service-connected  PTSD, the Board notes that there is no competent evidence or opinion that even suggests that there exists a medical relationship between the Veteran's coronary artery disease and either service or his PTSD, and neither the Veteran nor his representative has presented or identified any such evidence or opinion  

B. Other Claims for Service Connection

The Board also finds that, based on a review of the record, the Veteran's claims for service connection for a neck disability, a headache disability, peripheral neuropathy of the hands and feet, disabilities of the knees, TMJ and bruxism, and a skin disability must be denied on the basis that, fundamentally, there is competent evidence of a current diagnosis of any of these claimed disabilities.

As indicated above, the claims file contains all of the medical evidence specified by the Veteran that was available.  None of this evidence reflects diagnoses of any of  these claimed disorders, and neither the Veteran nor his represented has presented or identified any such evidence.  

The Board has considered the Veteran's complaints and symptoms, which he is competent to assert.  See 38 C.F.R. § 3.159(a)(2).  See also  Barr v. Nicholson, 21 Vet. App. 303 (2007); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Veteran has complained of pain in his neck and knees. The Board notes, however, that pain alone does not, in and of itself, constitute a disability for which service connection may be granted, and that here, there is no medical evidence of any underlying pathology with respect to the neck or the knees.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  He also has complained of headaches and stated that he had been diagnosed with peripheral neuropathy, TMJ, and a skin disability, which consisted of pimples around his nose and mouth.  However, the medical evidence of record contains no evidence of treatment for or diagnosis of these claimed disabilities.

The Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1131; see also 38 C.F.R. § 3.310.  Thus, where, as here, medical evidence does not establish that the Veteran has any of the disabilities for which service connection is sought, there can be no valid claim for service connection-on any basis.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Hence, discussion of the various theories of entitlement to establish medical nexus with respect to these claims need not be addressed.

C.  All Claims

As noted, in addition to the medical evidence, in adjudicating these claims, the Board has considered the assertions of the Veteran, as well as those advanced by his representative, on his behalf; however, none of this evidence provides a basis for allowance of any of the claims.  As indicated above, the claims turn on the medical matters of current disability and whether there exists a relationship between diagnosed disability and either service or service-connected disability-matters within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the Veteran and his representative are not shown to be other than laypersons without appropriate medical training and expertise, neither is not competent to render a probative (persuasive) opinion on a medical matter.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Hence, the lay assertions in this regard have no probative value.

For all the foregoing reasons, the Board finds that each claim for service connection on appeal must be denied.  In reaching the conclusion to deny each claim. conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as no competent, probative evidence supports any claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for coronary artery disease, status post coronary bypass grafting and pacemaker implantation, to include as secondary to service-connected PTSD, is denied.

Service connection for a neck disability is denied.

Service connection for a headache disability, to include as secondary to PTSD, is denied.

Service connection for peripheral neuropathy, to include as due to herbicide exposure, is denied.

Service connection for peripheral neuropathy of the feet, to include as due to herbicide exposure, is denied.

Service connection for a right knee disability is denied.

Service connection for a left knee disability is denied.

Service connection for TMJ and bruxism, to include as secondary to PTSD, is denied.

Service connection for a skin disability, to include as due to herbicide exposure, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


